Exhibit 10.6

 

LOGO [g28575img_001.jpg]   

6815 Flanders Drive Ste. 210, San Diego CA 92121

tel.858.625.2100 fax.858.625.2110

www.axesstel.com

 

     

May 16, 2006

Mike H.P. Kwon

Dear Mike,

On behalf of Axesstel, Inc. (Axesstel), I am pleased to extend this offer of
employment to you for the position of Founder and Honorary Chairman working in
our San Diego office. This position will report to Axesstel’s Board of
Directors. You will have responsibilities related to business development and
perform such duties as may be assigned by the Board of Directors from time to
time. The effective date of this letter shall be such date that both an
authorized representative of Axesstel and you have signed this letter.

 

Annual Base Salary:    U.S $360,000 paid semi-monthly. Vacation:    As a
full-time employee of Axesstel, you will be eligible for twenty (20) days of
paid vacation per year. Vacation may be accrued up to a maximum cap of forty
(40) days or such other maximum accrual amount required under applicable law
from time to time. Stock Options:    The terms and conditions of the stock
option grants you have previously received are subject to the terms and
conditions of their applicable stock option agreements. Health and Dental:   
You will be eligible to participate in Axesstel’s health and dental insurance
programs. Currently, Axesstel pays up to 90% of the HMO premiums for your health
and 100% of dental benefits for yourself



--------------------------------------------------------------------------------

Mike H. P. Kwon

May 16, 2006

Page - 2 -

 

   and eligible dependents. These benefits are subject to the terms and
conditions of the health and dental programs in place with Axesstel from time to
time. 401(k):    You will be eligible to participate in Axesstel’s 401(k) plan
subject to the terms and conditions of the plan. Axesstel currently pays no
company match of your contributions to the plan. Bonus Plan:    You will be
eligible for an annual performance bonus under the terms of Axesstel’s incentive
compensation plans that may be adopted from time to time by the Compensation
Committee of the Board of Directors (the “Bonus”). Car Allowance:    During your
employment, you will receive a car allowance of $1,500 per month and will be
paid semi-monthly with paycheck ($750 each paycheck). This benefit shall be
treated as additional non-cash compensation for tax purposes.

Axesstel reserves the right to modify and/or change any benefits and policies
generally affecting all employees at any time without notice. Notwithstanding
the foregoing, Axesstel may modify and/or change the terms of this letter and
any benefits herein as required to comply with all applicable laws, rules and
regulations, including Section 409(A) of the Internal Revenue Code.

Your entire business time, attention, energies, skills, learning and best
efforts shall be devoted to the business of Axesstel. You agree that during the
term of your employment with Axesstel, you shall not carry on, directly or
indirectly, and whether or not for compensation, any business activities that
compete directly or indirectly with Axesstel. The foregoing shall not be
construed as preventing you from participating in social or civic associations
if such participation does not interfere with the performance of your duties
hereunder.

You represent that your employment by Axesstel does not and will not breach or
constitute an event of default under any agreement (i) obligating you to keep in
confidence proprietary information acquired by you in confidence or in trust
prior to, or at any point throughout, your employment by Axesstel,
(ii) obligating you to assign to or protect for the benefit of any third party
any proprietary information or any improvement,

 

   2   



--------------------------------------------------------------------------------

Mike H. P. Kwon

May 16, 2006

Page - 3 -

 

invention, formulae, process, program, technique, know-how or data or (iii) that
is designed in any way to limit your employment or activity in any business in
which you may compete, directly or indirectly, with any other business, or which
might by application have such an effect. You have not entered into, and you
agree that you will not enter into, any agreement, either written or oral, in
conflict herewith.

You understand, acknowledge and agree that, as part of the consideration for
your employment and continued employment by Axesstel, you have not brought and
will not bring with you to Axesstel or use in the performance of your
responsibilities at or for Axesstel any equipment, supplies, facility or trade
secret or other proprietary information of any former employer or customer which
are not generally available to the public, unless you have obtained and provide
herewith to Axesstel a copy of written authorization for Axesstel’s possession
and use.

You also understand that, in your employment by Axesstel, you are not to breach
any obligation of confidentiality that you have to others, and you agree that
you shall fulfill all such obligations during your employment by Axesstel. A
copy of any document reflecting any such obligation (or a description thereof if
no document is available) is provided herewith to Axesstel.

Axesstel is an at-will employer and as such your employment must be entered into
voluntarily and for no specific period. As a result, you are free to resign your
employment at any time, for any reason, with or without notice. Axesstel’s Board
of Directors shall have the right to terminate your employment at any time, for
any reason, on 60 days prior written notice.

This letter, along with an Employee Inventions and Proprietary Rights Assignment
Agreement between you and Axesstel set forth the terms or your employment with
Axesstel and supersede any prior agreements, whether written or oral. This
letter may not be modified or amended except in writing, signed by Axesstel and
you. This letter shall be governed by the laws of the State of California,
without regard to any conflicts of law provisions.

Any dispute regarding an alleged breach of this letter or arising out of this
letter shall be resolved through final and binding arbitration as the exclusive
means of resolving such disputes. The arbitration shall be heard by a single
arbitrator and shall take place in San Diego County, California. The arbitrator
shall be selected from the JAMS/San Diego panel of arbitrators. The arbitration
shall be conducted in accordance with that set of published rules and procedures
of JAMS then in effect, that are most applicable to the dispute in question. The
cost of the arbitration shall be borne by the Company. The parties shall have
all rights of discovery available to civil litigants in court proceedings in
California. The arbitrator shall have the jurisdiction and power to hear and
determine all motions to compel discovery, to impose related sanctions, and to
make related orders, in the same manner as a judge. The prevailing party in the

 

   3   



--------------------------------------------------------------------------------

Mike H. P. Kwon

May 16, 2006

Page - 4 -

 

arbitration shall be entitled to recover its reasonable attorney’s fees and
costs incurred in connection with the arbitration. The arbitrator shall issue a
written decision and award. The decision and award of the arbitrator shall be
final and binding. The arbitrator’s decision and award may be enforced and
judgment on the award may be entered by a court of competent jurisdiction.

If any provision of this letter is for any reason declared invalid, void or
unenforceable by an arbitrator or court of competent jurisdiction, the validity
and binding effect of the remaining provisions shall not be affected, and the
remaining provisions of this letter shall remain in full force and effect as if
the letter had been executed without the invalid, void or unenforceable
provisions.

If the terms outlined above are acceptable to you, please initial each page and
sign below and return the original to me.

Sincerely,

 

Axesstel, Inc.     /s/ Bryan B. Min

Name: Bryan B. Min

Title: Chairman

I hereby accept this offer of employment:

 

    /s/ Mike H. P. Kwon     May 16, 2006 Mike H.P. Kwon     Date

 

   4   